Citation Nr: 0008399	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-16 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether a claim of entitlement to service connection for 
muscle hernia of the left leg is well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1965 to April 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above-noted claim.

Additionally, in the rating decision on appeal, the RO 
granted service connection for varicose veins of the left leg 
and assigned a noncompensable evaluation.  The appellant 
appealed the decision, as to that claim, stating that his 
service-connected varicose veins of the left leg warranted a 
10 percent disability evaluation.  In a November 1998 rating 
decision, the RO granted a 10 percent disability evaluation 
for varicose veins of the left leg.  The RO stated that this 
was a complete grant of benefits, with which the appellant's 
representative has agreed.  Thus, that claim is no longer on 
appeal, and will not be discussed in the decision.


FINDING OF FACT

No medical evidence has been presented or secured to render 
plausible a claim that any current muscle hernia of the left 
leg is the result of a disease or injury incurred in service.


CONCLUSION OF LAW

The claim for service connection for a muscle hernia of the 
left is not well grounded, and there is no statutory duty to 
assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that he developed a muscle hernia in his 
left leg while he was in service.

Service connection may be established by showing that a 
disease or injury had its onset in service or by showing that 
a current disability is a result of a disease or injury that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303, 3.304 (1999).  In general, 
establishing "direct" service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303, 3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98. 

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Service medical records are silent for complaints or 
diagnosis of muscle hernia in the left leg.  At the time of 
the appellant's separation examination in March 1967, 
clinical evaluation of the left lower extremity was normal.

The June 1984 VA examination report is silent as clinical 
findings of the lower extremities.  In a February 1998 VA 
outpatient treatment report, the VA examiner noted that the 
appellant had a small muscle hernia in the left leg.  There 
was no local tenderness or sensory loss and good muscle 
strength in the left leg.

After having reviewed all of the evidence of record, the 
Board finds that the appellant has not submitted a well-
grounded claim for service connection for muscle hernia of 
the left leg.  See Epps, 126 F.3d 1464.  The appellant has 
not alleged why he believes that the muscle hernia in the 
left leg was incurred or aggravated in service.  Rather, he 
simply states that he believes that the muscle hernia in the 
left leg is due to service.  The service medical records do 
not reveal any clinical findings or a diagnosis of muscle 
hernia in the left leg, and the appellant is not competent to 
state that he had a chronic muscle hernia of the left leg in 
service.  Additionally, the appellant has not complained of 
post-service continuity of symptomatology nor has he provided 
competent medical evidence of a nexus between the diagnosis 
of muscle hernia in the left leg and any inservice disease or 
injury or any post-service symptomatology.  The veteran's 
statements are not competent in this regard.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Because no medical evidence has been presented or secured to 
render plausible a claim that the muscle hernia of the left 
leg diagnosed in 1998 had its onset in service or is the 
result of, or related to, any disease contracted or injury 
sustained in active military service, the Board concludes 
that this claim is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for a muscle hernia 
of the left leg.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to the 
appellant's claim under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for muscle hernia of the left leg is 
denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

